11/23/2020     Case:
               Case:1:20-cv-06316
                     1:20-cv-06316 Document
                                   Document
                                 Yahoo           #:
                                                  #:Item
                                       Mail - USPS®  16-5
                                                      14-4  Filed:
                                                             Filed:
                                                         Delivered,  12/01/20
                                                                      11/23/20
                                                                    Left             Page
                                                                                      Page
                                                                         with Individual     11of
                                                                                                of22PageID
                                                                                                      PageID#:116
                                                                                         70183090000190737399 #:92


     USPS® Item Delivered, Left with Individual 70183090000190737399

     From: auto-reply@usps.com

     To:     frednance@clickservices.org                             Exhibit 3
     Date: Wednesday, October 28, 2020, 01:04 PM CDT




                                     Hello Fred L Nance Jr,

                                     Your item was delivered to an
                                     individual at the address at 1:00 pm
                                     on October 28, 2020 in CHICAGO,
                                     IL 60652.

                                     Tracking Number:
                                     70183090000190737399

                                           Delivered, Left with Individual




                                     Visit USPS Tracking® to check the most up-to-date status
                                     of your package. Sign up for Informed Delivery® to digitally
                                     preview the address side of your incoming letter-sized mail
                                     and manage your packages scheduled to arrive soon! To
                                     update how frequently you receive emails from USPS, log in
                                     to your USPS.com account.

                                     Want regular updates on your package? Set up text alerts.




                                                    Download USPS Mobile®


                                        USPS.com | Privacy Policy | Customer Service | FAQs

                                     Delivery date and time depends on origin, destination and Post Office™


                                                                                                                     1/2
11/23/2020   Case:
             Case:1:20-cv-06316
                   1:20-cv-06316 Document
                                 Document
                               Yahoo           #:
                                                #:Item
                                     Mail - USPS®  16-5
                                                    14-4  Filed:
                                                           Filed:
                                                       Delivered,  12/01/20
                                                                    11/23/20
                                                                  Left             Page
                                                                                    Page
                                                                       with Individual     22of
                                                                                              of22PageID
                                                                                                    PageID#:117
                                                                                       70183090000190737399 #:93

                                   acceptance time and is subject to change. Delivery options are subject
                                           to restrictions and may not be available for your item.

                                    This is an automated email; please do not reply to this message. This
                                   message is for the designated recipient only and may contain privileged,
                                    proprietary, or otherwise private information. If you have received it in
                                     error, please delete. Any other use of the email by you is prohibited.

                                                    Copyright © 2017. All rights reserved.




                                                                                                                   2/2
